DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi (US 2013/0229478) as evidenced by Han et al. Nanoscale Research Letters 2011, 6:457. 

Regarding claim 13, Horiuchi meets the claimed a printing method for printing a photothermal conversion layer used for causing expansion of at least a portion of a thermal expansion layer (thermal expansion layer 32, Fig. 3A, [0024]) of a thermal expansion sheet, (thermal expansion sheet 30)  the printing method comprising: printing the photothermal conversion layer on at least one of a first face (printing on a first face, step S102, Fig. 1, [0030]) or a second face of the thermal expansion sheet (printing on second face, step S103, Fig. 1, [0031]) using an ink comprising an inorganic infrared absorbing agent having a higher absorptivity in at least one region of an infrared light spectrum than in a visible light spectrum. (Horiuchi teaches black ink housed in the ink cartridge 125, a material having high photothermal conversion property (a high-photothermal conversion material), such as carbon black, see [0045]. Han et al. provides evidence that carbon black has higher absorptivity (y-axis) in the infrared spectrum region highlighted than the visible light spectrum, see annotated Fig. 4 below.) 

[AltContent: textbox (Visible spectrum)][AltContent: textbox (One region of infrared spectrum)][AltContent: ]
    PNG
    media_image1.png
    773
    795
    media_image1.png
    Greyscale

Han et al. Nanoscale Research Letters 2011, 6:457
(inkjet printer, [0044], Fig.4B, Fig. 5) screen printing, gravure printing, offset printing, or flexographic printing.


Regarding claim 15, Horiuchi meets the claimed a manufacturing method for manufacturing a shaped object by using a photothermal conversion layer for causing expansion of at least a portion of a thermal expansion layer (thermal expansion layer 32, Fig. 3A, [0024]) of a thermal expansion sheet, (thermal expansion sheet 30)  the manufacturing method comprising: forming the photothermal conversion layer on at least one of a first face (printing on a first face, step S102, Fig. 1, [0030]) or a second face of the thermal expansion sheet using an ink comprising an inorganic infrared absorbing agent having a higher absorptivity in at least one region of an infrared light spectrum than in a visible light spectrum. (Horiuchi teaches black ink housed in the ink cartridge 125, a material having high photothermal conversion property (a high-photothermal conversion material), such as carbon black, see [0045]. Han et al. provides evidence that carbon black has higher absorptivity (y-axis) in the infrared spectrum region highlighted than the visible light spectrum, see annotated Fig. 4 above.)

Regarding claim 16, Horiuchi meets the claimed further comprising: printing a color image on the thermal expansion layer (Horiuchi teaches printing with blank ink and color inks together, [0045]) provided on the first face of the thermal expansion sheet, (thermal expansion sheet 30, Fig. 3a) wherein the forming of the photothermal conversion layer on the first face and the printing of the color image are simultaneous. (Horiuchi teaches printing with blank photothermal ink and color inks together, [0045]. Although the black image and color image are digitally separate, Fig. 2, the color and black ink are deposited in the same step S102, [0030]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 2013/0229478) in view of Ohnishi (US 2015/0343796). 

Regarding claim 17, Horiuchi meets the claimed further comprising: printing a color image on the thermal expansion layer (Horiuchi teaches printing with black photothermal ink and color inks together, [0045]) provided on the first face of the thermal expansion sheet, (printing on a first face, step S102, Fig. 1, [0030])
Horiuchi does not teach wherein the printing of the color image is performed prior to the forming of the photothermal conversion layer on the first face.
(Ohnishi teaches inkjet printing heads to be arranged such that the colors are printed and dried before the black ink is printed to ensure no risk of bleeding between the colored ink and blank ink, see [0073]. Horiuchi teaches printing black photothermal ink and colored ink with an inkjet printer, see [0045]. Thus, Horiuchi as modified by Ohnishi meets the claim.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the printing method of Horiuchi such that the black ink is printed after the colored inks so as to reduce smearing and bleeding of inks, see Ohnishi [0073].  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744